DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claim Status and Formal Matters
This actions is in response to papers filed 12/21/2020.
Claims 1, 3,5, 7-12 are pending.
Claims 3, 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/8/2018.
Claims 1, 5 are being examined.
The previous objection to the claims has been withdrawn in view of the amendment.
The 103 rejection has been withdrawn as the claim has been amended to require treatment step.
Priority
The instant application was filed 07/25/2017 claims foreign priority to KR10-2016-0094644 , filed 07/26/2016  and claims foreign priority to KR10-2017-0081683 , filed 06/28/2017.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e),120, 121, 365(c), or 386(c)as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. KR10-2016-0094644 , filed 07/26/2016  and claims foreign priority to KR10-2017-0081683, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims require obtaining a sample from a human patient with moyamoya, detecting caveolin-1 and treating the patient if decreased caveolin-1 is detected.  The claims encompass treating for any disease.

Response to Arguments
This is a new issue necessitated by amendment.
This issue can be overcome by amending the claims to eliminate the requirement the sample is obtained from a subject with moyamoya, require diagnose based on decreased caveolin1 and treating for moyamoya based on the decreased expression.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
.The instant claims require obtaining a sample from a human patient with moyamoya, detecting caveolin-1 and treating the patient if decreased caveolin-1 is detected.  The claims encompass treating for any disease.
The originally filed applications state, “ [000117] As is apparent from the foregoing description, according to the method of diagnosing MMD of the present disclosure, specific treatment for MMD is possible by distinguishing the disease from atherosclerosis, which is a similar cerebrovascular stenosis disease, and thus unnecessary factors or risk factors that may be accompanied by side effects may be avoided and, therefore, can be applied to effective MMD therapies.”   Thus the specification teachings are limited to treatments specific for moyamoya.   Review and searching of the specification did not reveal support for obtaining a sample from a subject with moyamoya, detecting caveolin-1 and treating the human subject with decreased expression of caveolin1 with any treatment for any disease.  Thus the claims as amended are broader than the disclosure and thus have introduced new matter.
Response to Arguments
This is a new rejection necessitated by amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “a method for diagnosing and treating moyamoya disease.”  However the first step requires obtaining a serum sample from a human patient with  moyamoya.  Further the claim has no step in which there is a diagnosis.  Thus the claim is unclear how diagnosis is done if the sample has to be diagnosed with moyamoya.  This rejection can be overcome by either deleting diagnosing from the preamble or providing a step of diagnosing in addition to eliminating the sample is from a subject with moyamoya.
Further claim 1 has been amended to recite, “treatinq the patient if the patient has caveolin-1 levels that are decreased.”  Decreased is a relative term.  The pending claims and specification do not provide a limiting definition of what decreased is relative 
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more in the absence of a decrease in the serum cavelolin-1 in a patient. The claim(s) recite(s) the abstract idea or mental step of comparing.  Further the claim has been amended to recite, “diagnosing “ in the preamble which suggest is a natural law or correlation.  This judicial exception is not integrated into a practical application because if there is no decrease no treatment step is required.  Further the treatment in the claim is generic and is not limited to moyamoya treatment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if the treatment is generic and encompasses any treatment for anything and treatment is not required if there is no decrease..
Claim analysis
The instant claim 1 is directed A method for diagnosing and treatinq moyamoya disease , the method comprising: obtaining a serum sample from a human patient with moyamoya disease; detecting whether caveolin-1 is present in the serum sample by contacting the serum sample with an anti-caveolin-1 antibody and detecting binding between caveolin-1 and the antibody; and treatinq the patient if the patient has caveolin-1 levels that are decreased.  The presentation of diagnosing in the preamble suggests in a natural correlation or phenomena.  The treating step is a conditional step on decreased expression which requires a comparison or abstract idea..   
The obtaining and detecting steps are considered to be an active steps requiring the analysis of a sample.
 Dependent claims set forth further limitations to about method of detecting expression.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
The presentation of diagnosing in the preamble suggests in a natural correlation or phenomena.   
Further the claim recites, “if the patient has caveolin-1 levels that are decreased.”  This is an abstract idea or mental step as it requires a comparison. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a decrease in serum caveolin-1 the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires obtaining a serum sample and detecting caveolin 1.  .  The specification teaches:
[00052] The expression "measuring an expression level of protein" as used herein refers to a process of identifying the presence or absence and an expression degree of a protein expressed in a biological sample to diagnose moyamoya disease, and the measuring process may be performed by measuring the amount of protein. Non- limiting examples of analysis methods suitable for this include western blotting, enzyme10 
Attorney Docket No. 2644L-000013-USlinked immunosorbent assay (ELISA), radioimmunoassay (RIA), radioimmunodiffusion, Ouchterlony immunodiffusion, rocket immunoelectrophoresis, immunohistostaining, immunoprecipitation assay, complement fixation assay, fluorescence activated cell sorting (FACS), and a protein chip. In the present disclosure, the formulation for measuring an expression level of caveolin-1 protein may be an antibody.

Further Tahir (Cancer Biology & Therapy (2013) volume 14, pages 117-126) teaches the detection of caveolin-1 in serum by an antibod is routine and conventional.  
Thus the claim does not provide additional steps which are significantly more.

Response to Arguments
This is a new ground of rejection necessitated by amendment.
This rejection can easily be overcome by amending the claim so the treatment is a specific treatment for moyamoya and amending the claim such that  treatment is not conditional.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (Current Neurovascular Research (2006) volume 3, pages 237-245) and Tahir (Cancer Biology & Therapy (2013) volume 14, pages 117-126), Kronenburg (Curr Neurol Rep (2014) volume 14:423).
The claims require the detection of caveolin-1 in a sample from a human patient with moyamoya.  The claims recite treating a patient with decreased caveolin-1 but does not provide what the decrease is relative to.  Thus the metes and bounds of the claim are unclear.  Further the claims present comprising language and allow for additional steps.  Thus the broadest reasonable interpretation of the claims is to treat subjects with moyamoya and any level of caveloin-1 for any disease or condition.
Lim teaches  the moyamoya disease was a known hyperplasia of the brain (page 242, 2nd column, 1st full paragraph).

Thus Lim demonstrates moyamoya was known and FGF2 was implicated in the disease etiology.
Lim does not specifically teach detection of caveolin-1 in serum samples.
However, Tahir teaches that FGF2 is known to regulate cav-1 expression (page 117, 2nd column, bottom).
Tahir teaches detection of serum Cav-1 concentration  by use of a Cav-1 ELISA( page 121, bottom 1st column). Tahir teaches Cav-1  promotes angiogenesis(page 118, 1st column 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect expression of Cav-1 in serum samples by the use of an antibody in subjects with moyamoya.  The artisan would be motivated to determine to examine the role of Cav-1 and FGF2 in angiogenesis  of Moyamoya is similar to those implicated in prostate cancer.  The artisan would have a reasonable expectation of success as the artisan is merely using a known assay for detection of caveloin-1 in serum samples from subjects with moyamoya (a known disease) with vascular problems. 
Tahir and Lim do not specifically teach treating subjects for moyamoya.
nd column-page 4) and neurosurgical revascularization (page 4, 1st column-2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treatment subject with moyamoya in which caveolin-1 has been detected in the serums increased or decreased.  The artisan would be motivated to treat subject with moyamoya to minimize pain and suffering and determine if caveolin-1 expression is correlated with response to disease.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to treat a known disease.
Response to Arguments
The response traverses the rejection asserting Lim and Tahir individually do not teach all the limitations of the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further the prior art suggest FGF2  role in the moyamoya.  The art further teaches FGF2 regulates caveolin1 and the detection of caveolin-1 in serum was known.  Thus it would be obvious to determine the expression of caveolin 1 in serum of human subjects with moyamoya and treat the subjects for moyamoya.  
This rejection can be overcome by amending the claim to require diagnosis of moyamoya based on decreased expression of caveolin-1  in human serum and treating 
Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang (Journal of Stroke (2016, volume 18, pages 12-20, published on line January 2016).
Bang teaches, “Our recent study showed that caveolin-1 is a key mediator for MMD (unpublished data). In this study, the caveolin-1 serum levels decreased in adult patients with MMD and were markedly decreased in those with the RNF213 variant. Liu
and colleagues showed the differential roles of caveolin-1 during the differential phases of angiogenesis, such as caveolin-1 negatively regulating an earlier phase of angiogenesis (i.e., endothelial cell proliferation), but positively regulating a later phase of angiogenesis (i.e., tube formation).76 Collectively, the decreased caveolin-1 levels and resulting increased proliferation and decreased stabilization/tube formation in patients with MMD suggests that the nature of neo-vascularization is an aberrant rather than a compensatory process. The elucidation of mechanisms of the caveolin-1-related pathological angiogenesis may pave the way for various therapeutic strategies.80,81 Caveolin expression could be modulated by genetic regulation targeting caveolin-1, such as antisense/siRNA or microRNA, anti-caveolin-1 antibodies, viral vectors or polymers that target the caveolae. Further studies are needed because most previous studies were performed in ischemic hind limb or cancer models. One study investigated the effects of cerebral ischemia in caveolin-1 knockout mice and demonstrated impaired angiogenesis and increased apoptotic cell death.82 In addition to angiogenesis, a series of signaling pathways couple caveolae with ischemia (e.g., neuroinflammation, blood-nd page 16, 2nd column-page 17).
Bang teaches, “At present, surgical re-vascularization is the mainstay MMD treatment. However, surgical treatments pose a possible risk for peri-operative ischemic complications and/or cerebral hyperperfusion syndrome.84 With a better understanding of MMD pathophysiology, non-surgical approaches targeting MMD pathogenesis may be available to stop or slow the progression of this disease. Non-surgical approaches may include the application of (a) certain trophic factors or chemicals that increase angiogenesis,85 (b) anti-cancer drugs to decrease the smooth muscle cell proliferation,15 (c) retinoid to attenuate growth factor-stimulated smooth muscle cell migration and proliferation,58,63 (d) several strategies to increase caveolin-1 levels,81 and (e) stem cell therapy to replace or restore function of impaired EPCs or SPCs. Further efforts will benefit from collaborative works between the clinical hospital bed and the laboratory bench.”
Thus Bang teaches and/or suggests obtaining samples from subjects with MMD, detecting caveolin1 in serum samples, diagnosing subjects with MMD based on decreased expression of caveloin 1 in serum samples and treating MMD.
Bang does not specifically teach detecting by use of an ant-caveolin antibodies for detection.  
However, Tahir teaches that FGF2 is known to regulate cav-1 expression (page 117, 2nd column, bottom).
st column). Tahir teaches Cav-1  promotes angiogenesis(page 118, 1st column 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect expression of Cav-1 in serum samples by the use of an antibody in subjects with moyamoya and treat them.  The artisan would be motivated to determine if response to treatment for moyamoya is different in subjects varying levels of cav1 decrease..  The artisan would have a reasonable expectation of success as the artisan is merely using a known assay for detection of caveloin-1 in serum samples from subjects with moyamoya (a known disease) with vascular problems and using known treatments. 
Response to Arguments
This is a new rejection necessitated by amendment.
	This rejection can be overcome by addressing the priority issues.
Summary
NO claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steven Pohnert/Primary Examiner, Art Unit 1634